WALKER, P. J.
A charge that, the defendant “did sell, offer for sale, keep for sale or otherwise dispose of spirituous, vinous or male liquors, contrary to law,” is supported by evidence of a sale by the defendant of a bottle of beer, though the evidence does not specifically disclose what kind of beer it was. In the case of Watson v. State, 55 Ala. 158, it was decided that the court would take judicial notice of the fact that “lager beer” is a malt liquor; it being said in the opinion: *160“Courts cannot profess ignorance of the meaning of words of popular use, and about the significance of which no intelligent member of the community would hesitate.” In common usage, when the general term 'beer’ is used by a person in calling for a beverage, a malt liquor is understood as being. referred to, and, when any other kind of beer is meant, some prefix or qualifying term is added to indicate the kind referred to. The weight of authority is to the effect that, when a witness testified to the sale or giving away of beer under circumstances which makes such disposition of a prohibited liquor unlawful, the prima facie inference is that the thing referred to was a malt liquor, and the court may properly take judicial notice of the inference thus arising from the use of the word “beer” in its primary and general sense.—Myers v. State, 93 Ind. 251; United States v: Decournau (C. C.) Fed. 138; Joyce on Intoxicating Liquors, § 34; Black on Intoxicating Liquors, § 17. It follows that the court was not in error in refusing to give charge C, or. the general affirmative charge in his favor, requested by the defendant.
Charge B, refused to the defendant, was in part argumentative, and its refusal was not error.
Refused charge S was not free from a misleading tendency, which justified its refusal.—Kirby v. State, 151 Ala. 66, 44 South. 38; Hill v. State, 156 Ala. 3, 46 South. 864.
Charge I was properly refused, as there was some tendency in the evidence to prove a gift of the beer by the defendant.
The defendant should have been sentenced for the costs at the rate of 75 cents a day, instead of at the rate of 40 cents a day. In that respect the judgment will be corrected here; and, as corrected, it is affirmed.
Corrected and affirmed.